United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2015
                                     ___________

Bryant Young,                             *
                                          *
             Appellant,                   *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * Eastern District of Arkansas.
Cincinnati, Inc.                          *
                                          *      [UNPUBLISHED]
             Appellee.                    *
                                     ___________

                           Submitted: October 27, 1999
                               Filed: November 1, 1999
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and MURPHY, Circuit Judges.
                             ___________

PER CURIAM.

        Bryant Young appeals from the district court’s1 exclusion of his expert witness
and exclusion of evidence of prior incidents, which preceded the entry of judgment as
a matter of law in favor of Cincinnati, Inc. We conclude the district court did not abuse
its discretion in these evidentiary rulings. See Peitzmeier v. Hennessy Indus., Inc., 97
F.3d 293, 296 (8th Cir. 1996), cert. denied, 520 U.S. 1196 (1997). Accordingly, we
affirm. See 8th Cir. Rule 47B.


      1
        The Honorable H. David Young, United States District Judge for the Eastern
District of Arkansas.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-